Citation Nr: 1337230	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  11-10 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a compensable disability rating for diabetic nephropathy with hypertension from February 1, 2010, forward, to include whether the reduction from 30 to 0 (noncompensable) percent was proper.

2.  Entitlement to service connection for hyperparathyroidism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which reduced the rating for diabetic nephropathy with hypertension from 30 to 0 percent, effective February 1, 2010, and denied entitlement to a total rating based on individual unemployability (TDIU).

In January 2012, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.

Potential entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, however, the Veteran did not express disagreement with the RO's October 2009 denial of entitlement to a TDIU.  Additionally, the record shows that he is currently retired from "GM" and the examiner who conducted his most recent VA genitourinary examination in September 2010 indicated that the Veteran's disability does not impact the ordinary conditions of his daily life, including his ability to work.  A claim for a TDIU has not been raised in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran disagrees with the RO's rating reduction for his diabetic nephropathy with hypertension.  He asserts that the findings provided by his private physicians show a disability picture more severe than the findings provided by the VA examiners.  Upon review, the Board finds that a more current examination is necessary to properly evaluate the severity of his disability.  

Additionally, during the pendency of this appeal, the RO, in a September 2010 rating decision, denied the Veteran's service connection claim for hyperparathyroidism.  In an August 2011 letter, the Veteran's representative stated, in pertinent part, that "[t]he attached is being submitted as a NOD.  DRO requested."  This letter, which was received within a year of the September 2010 denial, can be reasonably construed as a disagreement with the decision.  To date, a statement of the case (SOC) has not been furnished regarding the service connection claim for hyperparathyroidism.  38 C.F.R. § 19.26 (2013).  A remand is therefore required so that a SOC can be issued with respect to that issue.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a current VA Form 21-4142, Authorization and Consent to Release Information to VA, for medical records from his private physicians -  Dr. A. Mohammed, Dr. M. Abuharaz, Dr. E. Saeed, and Dr. A. Karrar, any other identified medical providers.  Then obtain the records and associate them with the claims file.  All efforts to obtain these records should be fully documented, and any negative response for records should be associated with the claims file.  NOTE:  The most recent authorization forms of record have expired.  

2.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected diabetic nephropathy with hypertension.  An effort to schedule the Veteran at the Saginaw VAMC is requested, if at all possible.  All indicated tests and studies should be performed.  The claims file should be made available to the VA examiner. 

The VA examiner is asked to respond to the following:

a).  Comment on all symptomatology related to the Veteran's diabetic nephropathy with hypertension from February 1, 2010, forward; and

b).  Determine whether the service-connected diabetic nephropathy with hypertension, since February 1, 2010, has resulted in albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 [Hypertensive vascular disease, with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control], as well as address the criteria for higher ratings.  

In assessing the Veteran's disability picture, the examiner is asked to reconcile any current findings with all evidence of record, specifically to include the diagnoses of chronic kidney disease stage 2, accelerated hypertension, hypertension stage 2, and leg edema provided by Dr. Mohammed of Nephrology and Hypertension, PC.  See Dr. Mohammed's statements dated in October 2006, December 2006, June 2009, November 2009, and October 2010. 

A complete rationale should be given for all opinions and conclusions expressed.

3.  After accomplishing any additional development deemed appropriate, readjudicate the increased rating claim on appeal, to include the issue of whether the reduction from 30 to 0 percent was proper.  If the benefits sought in connection with that claim remains denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

4.  Prepare a Statement of the Case in accordance with 38 C.F.R. § 19.29 (2013) regarding the issue of entitlement to service connection for hyperparathyroidism.  If, and only if, the Veteran files a timely substantive appeal should the issue be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


